United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2708
                                     ___________

Andrew Elliott,                        *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Eastern
     v.                                * District of Missouri.
                                       *
Kenneth S. Apfel, Social Security      *     [UNPUBLISHED]
Administration,                        *
                                       *
                   Appellee.           *
                                  ___________

                              Submitted: November 24, 1999

                                   Filed: December 2, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Andrew Elliott sought judicial review when his social security claim was denied.
The district court ordered him twice over a three-year period to file a motion for
summary judgment, but he did not do so. The district court then dismissed his
complaint without prejudice for failure to prosecute. Elliott appeals. Having reviewed
the record and the briefs, we conclude the district court did not abuse its discretion in
dismissing the complaint. See Garland v. Peebles, 1 F.3d 683, 686 (8th Cir. 1993)
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-